This was an action against die (appellant) sheriff, for an escape, and upon a special verdict, die case was; the plaintiff (respondent) had judgment against one Gilmet in custody, and prayed him in execution. He had been in custody thirty two days before at another suit, and the defendant knowing him to be insolvent, demanded of the plantifPs attorney, security for the prison fees, who refused to give him security, and thereupon die sheriff discharged him. The question in this case was, whether the sheriff was obliged to keep him twenty days before he discharged him ; and the court was of opinion that he ought to have done so, and affirmed the county court’s judgment.
Reported by Edward Barradall, Esq.